Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. Claims 21-25 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 11-20, 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Swale et al (US 20110084561 A1), hereinafter “Swales” in view of Atarashi et al (US 20110076165 A1), hereinafter “Atarashi”.
With respect to claim 11, Swales teaches bearing holders that are respectively arranged on wall parts of a housing which are opposed to each other (see figure marked below); a shaft that is rotatably supported by the housing via a pair of bearings held by the respective bearing holders (paragraph 27 “A first bearing 74 and a second bearing 76 support the motor shaft 24 for rotation with respect to the housing assembly 47.”);  a rotor core that is secured on the shaft (paragraph 26 “The motor generator 16 includes a magnetic rotor 64 supported for rotation with the motor shaft 24”); end plates that are 

    PNG
    media_image1.png
    320
    499
    media_image1.png
    Greyscale

Swales Figure 2

Atarashi does teach rotor cooling oil channels that are designed to let oil flow inside the shaft, the rotor core, and the end plates (See figure marked below); and communicates with the rotor cooling oil channel of the shaft via a cooling oil lead-in hole provided in the one of the wall parts (figure 1 below, oil reservoir and shaft in communication due to passageways in wall);

    PNG
    media_image2.png
    360
    640
    media_image2.png
    Greyscale

Atarashi Figure 1
	It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the oil cooled and lubricated motor of Swales with the rotor cooling described in Atarashi in order to improve the cooling and lubrication of the system to further reduce heat and friction inside the motor. 
	With respect to claim 12, Swales teaches the above mentioned limitations, but does not teach “wherein the oil reservoir is placed at such a position that oil pooled therein has a liquid level higher than a position of a hole that is provided in the end plate as an outlet of the rotor cooling oil channel.”

It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the oil cooled and lubricated motor of Swales with the rotor cooling described in Atarashi in order to improve the cooling and lubrication of the system to further reduce heat and friction inside the motor. 
With respect to claim 13, Swales teaches the oil reception part is formed integrally with the one of the wall parts of the housing (see Swales Figure 2 above, oil reception part is formed in to the wall).

    PNG
    media_image3.png
    302
    288
    media_image3.png
    Greyscale
 
Swales Figure 2

With respect to Claim 14, Swales teaches the oil reception part is formed of an oil reception cover that is joined to the inner face of the one of the wall parts of the housing (Oil reception part is formed into the walls above).


	With respect to Claim 16, Swales teaches the oil reception part is designed to let oil pooled therein flow out through the opening, and the oil having flowed out through the opening flows to the bearing along the inner face of the one of the wall parts of the housing and lubricates the bearing (Oil reception part marked above).
	With respect to Claim 17 Swales teaches the oil reception part, but does not teach “(the oil reception part) has a bearing lubricating oil adjustment hole for adjusting the amount of oil to lubricate the bearing, and lets oil flow out through the bearing lubricating oil adjustment hole.” 
	Atarashi does teach a bearing lubricating oil adjustment hole for adjusting the amount of oil to lubricate the bearing, and lets oil flow out through the bearing lubricating oil adjustment hole.” (See figure marked below)

    PNG
    media_image4.png
    360
    640
    media_image4.png
    Greyscale

Atarashi Figure 1

	It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the oil reception part of Swales with oil adjustment hole described in Atarashi in order to improve the cooling and lubrication of the system by adequately adjusting the amount of oil delivered to the bearing. 
	With respect to claim 18, Swales teaches the oil reception part, but does not teach “(the oil reception part) has a bearing lubricating oil adjustment hole for adjusting the amount of oil to lubricate the bearing, and lets oil flow out through the bearing lubricating oil adjustment hole.” 
	Atarashi does teach a bearing lubricating oil adjustment hole for adjusting the amount of oil to lubricate the bearing, and lets oil flow out through the bearing lubricating oil adjustment hole.” (See figure marked above)
	It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the oil reception part of Swales with oil adjustment hole described in Atarashi in order to improve the cooling and lubrication of the system by adequately adjusting the amount of oil delivered to the bearing. 
With respect to Claim 19, Swales teaches the oil reception part, but does not teach “(the oil reception part) has a bearing lubricating oil adjustment hole for adjusting the amount of oil to lubricate the bearing, and lets oil flow out through the bearing lubricating oil adjustment hole.” 
	Atarashi does teach a bearing lubricating oil adjustment hole for adjusting the amount of oil to lubricate the bearing, and lets oil flow out through the bearing lubricating oil adjustment hole.” (See figure marked above)
	It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the oil reception part of Swales with oil adjustment hole described in Atarashi in order to improve the cooling and lubrication of the system by adequately adjusting the amount of oil delivered to the bearing. 

	Atarashi does teach a bearing lubricating oil adjustment hole for adjusting the amount of oil to lubricate the bearing, and lets oil flow out through the bearing lubricating oil adjustment hole.” (See figure marked above)
	It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the oil reception part of Swales with oil adjustment hole described in Atarashi in order to improve the cooling and lubrication of the system by adequately adjusting the amount of oil delivered to the bearing. 
	With respect to Claim 26, Swales teaches the above mentioned limitations but does not teach “wherein the housing has a bearing lubricating oil outlet, through which the oil reservoir communicates with the inside of the housing, between the oil reception part of the one of the wall parts and the bearing holder” 
	Atarashi does teach wherein the housing has a bearing lubricating oil outlet, through which the oil reservoir communicates with the inside of the housing, between the oil reception part of the one of the wall parts and the bearing holder (see figure marked above, oil outlet in communication with reservoir).
	It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the oil reservoir of Swales with bearing lubrication outlet described in Atarashi in order to improve the lubrication of the system by adequately adjusting the amount of oil delivered to the bearing. 
	With respect to Claim 27, Swales teaches the above mentioned limitations but does not teach “wherein the housing has a bearing lubricating oil outlet, through which the oil reservoir communicates with the inside of the housing, between the oil reception part of the one of the wall parts and the bearing holder” 

	It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the oil reservoir of Swales with bearing lubrication outlet described in Atarashi in order to improve the lubrication of the system by adequately adjusting the amount of oil delivered to the bearing. 
With respect to Claim 28, Swales teaches the above mentioned limitations but does not teach “wherein the housing has a bearing lubricating oil outlet, through which the oil reservoir communicates with the inside of the housing, between the oil reception part of the one of the wall parts and the bearing holder” 
	Atarashi does teach wherein the housing has a bearing lubricating oil outlet, through which the oil reservoir communicates with the inside of the housing, between the oil reception part of the one of the wall parts and the bearing holder (see figure marked above, oil outlet in communication with reservoir).
	It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the oil reservoir of Swales with bearing lubrication outlet described in Atarashi in order to improve the lubrication of the system by adequately adjusting the amount of oil delivered to the bearing. 
With respect to Claim 30, Swales teaches the above mentioned limitations but does not teach “wherein the housing has a bearing lubricating oil outlet, through which the oil reservoir communicates with the inside of the housing, between the oil reception part of the one of the wall parts and the bearing holder” 
	Atarashi does teach wherein the housing has a bearing lubricating oil outlet, through which the oil reservoir communicates with the inside of the housing, between the oil reception part of the one of 
	It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the oil reservoir of Swales with bearing lubrication outlet described in Atarashi in order to improve the lubrication of the system by adequately adjusting the amount of oil delivered to the bearing. 

Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        
/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832